Title: To James Madison from William Lee, 16 January 1808
From: Lee, William
To: Madison, James



Sir!
Bordeaux Jany. 16th 1808

Ten days ago an order was received from Paris to embargo all neutral and allied vessels in this port, and by this days post the order has been revoked, which gives an opening for five of our vessels already loaded to depart.  During this embargo I had the honor of writing you, via St. Sebastians, and Bayonne, enclosing copies of the decree of the 17th December and other interesting official papers, which I now transmit.
Several privateers are now fitting out in the neighboring ports, encouraged by the Government who appear resolved to enforce rigidly both decrees of 21st November 1806, and 17th December 1807.  The number of Captures officially known to me as yet are six, viz
The Schooner Augusta, of Beverley, carried into St. John de Luz a small port near Bayonne.
The Ship Catherine from Baltimore to Cadiz.
The Ship Brothers; laden with Tobacco from Virginia to London.
The Ship Hyades, with Rice and staves from Charleston to London.
A Ship from Philadelphia to Amsterdam with Sugar and Coffee name unknown, And
A vessel loaded with Oil from some port of Massachusetts
I say officially known, because some of these vessels  announced in the Moniteur, and the others Genl. Armstrong  in a letter.  I yesterday received several  of the  carried into the ports in the Channel.
In this Port we have the Schooners , Capt. Standley Marblehead, with green fish; and the Freedom of Cape Ann, Capt. Jon with Sugar, Cotton & Coffee, detained and seized by the Custom House for having been boarded by British Ships of War, on their passage here. I have stated to Genl. Armstrong the situation of these two vessels, and as soon as the Emperors decision respecting them shall be known, I will transmit it to you, as it will govern in similar cases.
The Brigt. Thomas Jefferson, Capt. Goodrich of Boston, engaged for fifteen months past in the coasting trade between this end and the ports of Brittany, has been seized at Morlaix, and the Captain thrown into prison under the impression of his being an Englishman; "for none but an Englishman" says the Commissary of Police for that post, "could have made so many voyages along the coast unmolested."
The crews of all our vessels as they arrive, are all now strictly examined, each man separately, in order to ascertain if they have been in English ports since the decree of the 21st Nov. 1806 or have been boarded or spoken with by English Cruizers on their passage out.  The Director of the Customs of this Port, has even gone so far as to demand of the Consignees of the Ships Charleston Packet of Philadelphia; and Ceres, of New York, bonds to the amount of the value of the vessel, to be paid if the Emperor decides they should be condemned for having been spoken with by the English on their passage here in October last, and the Consignees have  the Custom house highly favoured them, by suffering their vessels to clear out in this manner.
My Colleague Mr. Montgomery of Alicant in his zeal for the public service, has committed an error which will prove injurious to Capt. Johnson of Marblehead, who is the owner of the Brigt. Salem, which vessel Mr. Montgomery has detained at Alicant, for reasons which the annexed correspondence between us will explain.
This City continues to be thronged with troops.  Part of the Emperors guards are still here and preparations are making for his reception.  These troops must have some other destination than the conquest of Portugal and changing the dynasty of Spain.  Twenty five or thirty thousands men would have been sufficient for these purposes, whereas at least one hundred & twenty, perhaps thirty thousand has passed thro’ Bordeaux.
Those Merchants engaged in this City in the trade with the United States are much alarmed with the present state of things.  They view a war between us and England, or with this country as inevitable.  Some of them have good information from Paris, and have been engaged for several weeks past in securing the property of their American friends from all possible attacks of the Emperor.  I think them unnecessarily alarmed as respects this Country, although I am fully persuaded in my own mind, that nothing short of enforcing the non importation act, and our laying on an embargo will satisfy this government.
Rumours of peace will continue floating into this Country, while the Austrian Ambassador remains in London, and  are passing between Dover and Calais, notwithstanding the Moniteur says "those Messengers regard the relations of Austria only.  With great respect, I have the honor to remain, Your obt. Servt.

Wm. Lee

